


110 HR 3072 IH: Colorado Forest Management

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3072
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2007
			Mr. Udall of Colorado
			 (for himself, Ms. DeGette,
			 Mr. Tancredo,
			 Mrs. Musgrave,
			 Mr. Salazar,
			 Mr. Perlmutter, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Agriculture,
			 Ways and Means,
			 Transportation and
			 Infrastructure, and Science and Technology, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reduce the risks to Colorado communities and water
		  supplies from severe wildfires, especially in areas affected by insect
		  infestations, to provide model legislation that may be applied to other States
		  experiencing similar insect infestations or other forest-related problems, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Colorado Forest Management
			 Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Title I—HEALTHY FORESTS RESTORATION ACT OF 2003 AND RELATED
				LAWS
					Sec. 101. Community wildfire protection plan
				assistance.
					Sec. 102. Central collection points.
					Sec. 103. Biomass commercial utilization grant
				program.
					Sec. 104. Healthy forest partnerships.
					Title II—COLORADO FOREST HEALTH MEASURES
					Sec. 201. Research and other activities.
					Sec. 202. Colorado Forest Health Fund.
					Sec. 203. Grants for colorado fuels for schools
				program.
					Sec. 204. Stewardship contracts in Colorado.
					Sec. 205. Permanent authority for Federal and State cooperative
				restoration and protection in Colorado.
					Sec. 206. Preparation of fire-danger maps.
					Sec. 207. Truck weights on Colorado interstate
				highways.
					Title III—TAX PROVISIONS
					Sec. 301. Extension of tax credit for electricity produced from
				biomass.
					Sec. 302. Partial exclusion from gross income of payments
				received for certain hazardous fuel reduction projects.
					Sec. 303. Deductibility of certain expenditures in connection
				with implementation of community wildfire protection plans.
				
			2.PurposesThe purposes of this Act are—
			(1)to facilitate a more coordinated response
			 by Federal and State agencies and local governments and communities to the
			 effects of insect infestations in forest lands in Colorado so as to reduce the
			 likelihood of loss of life or damage to property or municipal water supplies
			 from severe wildfires and to improve the management of such lands; and
			(2)to provide a model
			 of legislation that could be considered for application to other States
			 experiencing similar insect infestations or other forest-related problems.
			3.DefinitionsIn this Act:
			(1)FundThe
			 term Fund means the Colorado Forest Health Fund.
			(2)Secretary
			 concernedThe term Secretary concerned means
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management and
			 with respect to land held for the benefit of an Indian tribe.
				(3)StateThe
			 term State means the State of Colorado.
			IHEALTHY FORESTS
			 RESTORATION ACT OF 2003 AND RELATED LAWS
			101.Community
			 wildfire protection plan assistance
				(a)Planning
			 assistance for at-risk communities
					(1)In
			 generalSection 103 of the Healthy Forests Restoration Act of
			 2003 (16 U.S.C. 6513) is amended by adding at the end the following new
			 subsection:
						
							(e)Planning
				assistance for at-risk communities
								(1)In
				generalThe Secretary, in consultation with appropriate State
				agencies, shall make grants to at-risk communities in Colorado to assist the
				at-risk communities in preparing, revising, or implementing a community
				wildfire protection plan.
								(2)Source of
				fundsThe Secretary shall use amounts made available under
				section 35(c) of the Mineral Leasing Act (30 U.S.C. 191(c)) to carry out this
				subsection.
								.
					(2)Funding
			 sourceSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is
			 amended by adding at the end the following new subsection:
						
							(d)Assistance for
				at-risk communitiesNotwithstanding the first sentence of
				subsection (a), $10,000,000 of the amounts paid into the Treasury under
				subsection (a) for each of fiscal years 2008 through 2012 shall be made
				available to the Secretary, without further appropriation and until expended,
				for obligation and expenditure under section 103(e) of the Healthy Forests
				Restoration Act of 2003 (16 U.S.C.
				6513(e)).
							.
					(b)Additional
			 assistance for preparation of plansSection 33(b)(3) of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229(b)(3)) is
			 amended by striking subparagraph (L) and inserting the following:
					
						(L)To fund fire
				prevention programs, including the development and implementation of community
				wildfire protection plans (as defined in section 101 of the Healthy Forests
				Restoration Act of 2003 (16 U.S.C.
				6511)).
						.
				102.Central
			 collection pointsTitle I of
			 the Healthy Forests Restoration Act of 2003 is amended by adding at the end the
			 following new section:
				
					109.Central
				collection points
						(a)EstablishmentTo
				the maximum extent practicable, and consistent with relevant land management
				plans, the Secretary shall establish collection points in Colorado for the
				placement of vegetative material removed from Federal or other land as part of
				a hazardous fuel reduction project under this Act. Collection points shall be
				located so as to be readily accessible to the public and so as to take
				advantage of existing roads and other infrastructure.
						(b)Conditions for
				establishmentNo collection point shall be established pursuant
				to this section—
							(1)if the Secretary
				determines that transportation of the vegetative material to or from the
				proposed collection point would result in an increased risk of infestation of
				insects; or
							(2)on any property not owned by the United
				States without the consent of the owner of the property.
							(c)ManagementThe
				Secretary is not required to manage use of a collection point established under
				this section, but may enter into agreements with local governments, private
				landowners, or other relevant entities with regard to such management,
				including the terms and conditions under which material can be removed from a
				collection point.
						(d)UseVegetative
				material placed at a collection point established under this section may be
				sold, donated, or otherwise made available to any individual or entity that
				agrees to remove the material from the collection point.
						(e)Treatment of
				revenuesAny revenue collected by the Secretary through sale of
				material from a collection point shall be retained by the Secretary and used
				for authorized hazardous fuel reduction projects in
				Colorado.
						.
			103.Biomass
			 commercial utilization grant programThe Healthy Forests Restoration Act of 2003
			 is amended by striking section 203 (16 U.S.C. 6531) and inserting the following
			 new section:
				
					203.Biomass
				commercial utilization grant program
						(a)Program
				authorizedThe Secretary may provide to owners or operators of
				facilities that use biomass, on an annual basis, grants for use in accordance
				with subsection (d).
						(b)Eligible
				recipientsA grant shall be awarded under this section only to an
				owner or operator of a facility that uses biomass—
							(1)as a raw material to
				produce
								(A)electricity;
								(B)sensible heat;
				or
								(C)transportation
				fuel;
								(2)for wood-based
				products; or
							(3)for other
				commercial purposes.
							(c)PriorityIn
				making grants under this section, the Secretary shall give priority to
				applications submitted by individuals or entities that purchase biomass removed
				from land identified for hazardous fuel reduction treatments in a community
				wildfire protection plan through an authorized hazardous fuel reduction project
				carried out under section 102.
						(d)Use of grant
				fundsAn owner or operator who receives a grant under this
				section may use funds from the grant to offset the costs of purchasing
				biomass.
						(e)Relationship to
				other authorityThe Secretary may exercise the authority provided
				by this section in conjunction with, or in addition to, any other authority of
				the Secretary to support or stimulate the use of biomass fuel.
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $5,000,000 for each of fiscal years 2008
				through
				2012.
						.
			104.Healthy forest
			 partnershipsThe Healthy
			 Forests Restoration Act of 2003 (16 U.S.C. 6501 et seq.) is amended by adding
			 at the end the following new title:
				
					VIICOLORADO HEALTHY
				FOREST PARTNERSHIPS
						701.DefinitionsIn this title:
							(1)At-risk
				communityThe term at-risk community has the
				meaning given the term in section 101.
							(2)Implementation
				planThe term implementation plan means—
								(A)the plan entitled
				Implementation Plan for the Comprehensive Strategy for a Collaborative
				Approach for Reducing Wildland Fire Risks to Communities and the
				Environment and dated May 2002; and
								(B)any amendments to
				the implementation plan.
								(3)Nongovernmental
				collaborative groupThe term non-governmental collaborative
				group means a nongovernmental organization, or a coalition of
				organizations or individuals in the State of Colorado that, as determined by
				the Secretary concerned, represents—
								(A)a balance of
				viewpoints among interested public and private individuals, agencies, or
				institutions;
								(B)a diverse range of
				knowledge and experience in issues relating to natural resources; and
								(C)a commitment to
				timely and cost-effective results.
								(4)Partnering
				entityThe term partnering entity means—
								(A)the State of
				Colorado (including any political subdivision of such State) operating through
				the Colorado State Forest Service; or
								(B)an Indian
				tribe.
								(5)ProjectThe
				term project means—
								(A)an authorized
				hazardous fuel reduction project, as defined in section 101(2) on lands in
				Colorado;
								(B)an activity on
				lands in Colorado relating to treatment of insect-infested trees; or
								(C)an activity on
				lands in Colorado relating to the restoration of a forest land, a rangeland, or
				a watershed.
								(6)Secretary
				concernedThe term Secretary concerned means—
								(A)the Secretary of
				Agriculture (acting through the Chief of the Forest Service), with respect to
				National Forest System land; and
								(B)the Secretary of
				the Interior, with respect to land managed by the Bureau of Land Management and
				land held for the benefit of an Indian tribe that is managed by the Department
				of the Interior.
								702.Healthy forest
				partnership zones
							(a)Designation
								(1)In
				generalThe Secretary concerned may designate as a Healthy Forest
				Partnership Zone—
									(A)any parcel of
				Federal land in the State of Colorado that, on the date on which the
				designation is made, is under the jurisdiction of the Secretary concerned;
				and
									(B)any non-Federal
				land located adjacent to the Federal land.
									(2)ProposalsIn
				determining which parcels of land to designate as Healthy Forest Partnership
				Zones under paragraph (1), the Secretary concerned shall consider proposals
				submitted by—
									(A)the Governor of
				Colorado;
									(B)the Colorado State
				forester;
									(C)forest improvement
				districts, water conservation districts, and soil conservation districts;
				and
									(D)at-risk
				communities in Colorado.
									(b)Criteria for
				designationThe Secretary concerned may designate a parcel of
				land as a Healthy Forest Partnership Zone if the parcel of land to be so
				designated is—
								(1)at risk of
				uncharacteristically severe damage to at-risk communities or community water
				supply facilities from a wildland fire or an outbreak of insects or disease;
				and
								(2)requires 1 or more
				management activities to reduce that risk.
								(c)Public
				noticeBefore making a designation of a parcel of land as a
				Healthy Forest Partnership Zone, the Secretary concerned shall provide public
				notice and an opportunity for receipt and consideration of public comment
				relating to the designation.
							(d)Duration of
				designation
								(1)In
				generalSubject to paragraph (2), in making a designation of a
				parcel of land as a Healthy Forest Partnership Zone under subsection (a), the
				Secretary concerned shall specify the conditions under which the designation
				will terminate.
								(2)ExceptionA
				designation of a parcel of land as a Healthy Forest Partnership Zone under
				subsection (a) shall remain in effect for a period of not more than 5 years
				after the date on which the designation is made.
								(e)PrioritizationIn
				designating a parcel of land as a Healthy Forest Partnership Zone under
				subsection (a), the Secretary concerned shall give priority to parcels of land
				in which there are located lands identified in a community wildfire protection
				plan for implementation of hazardous fuel reduction projects.
							(f)Application of
				other lawsSection 104 shall apply to designation of a parcel of
				land as a Healthy Forest Partnership Zone to the same extent as such section
				applies to conduct of an authorized hazardous fuel reduction project.
							703.Partnership
				projects
							(a)Contracts and
				other agreementsThe Secretary concerned may enter into a
				contract (including a sole source contract) or other agreement (including an
				agreement for the mutual benefit of the Secretary concerned and a partnering
				entity) with a partnering entity to prepare and implement any hazardous fuel
				reduction or other projects for the Secretary on Federal land in Colorado to
				complement any similar projects on bordering or adjacent non-Federal
				land.
							(b)Administrative
				provisions
								(1)National forest
				management actSubsection (d)
				of section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a)
				shall not apply to a contract or other agreement entered into by the Secretary
				concerned under this section. Subsection (g) of such section shall not apply to
				a contract or other agreement with the State of Colorado or the Colorado State
				Forest Service entered into by the Secretary concerned under this section, and
				the Secretary may agree to allow the State or the State Forest Service to
				designate trees or other materials to be removed and to supervise the removal
				thereof.
								(2)Materials act of
				1947Section 2(a) of the Act of July 31, 1947 (commonly known as
				the Materials Act of 1947; 30 U.S.C. 602(a)) shall not apply to
				a project carried out in accordance with a contract or other agreement entered
				into by the Secretary concerned under this section.
								(3)Assumption of
				liabilityTo the extent allowed by Federal, State, or local law,
				in preparing or carrying out a contract or other agreement under this section,
				a partnering entity shall assume liability for the actions or omissions of the
				employees or subcontractors of the partnering entity.
								(4)Subcontracting
				by a partnering entityTo the extent allowed by State and local
				law, to prepare or carry out a contract or other agreement under this section,
				a partnering entity may subcontract to another entity the duties of the
				partnering entity.
								(5)BondExcept
				as otherwise determined by the Secretary concerned, no bond shall be required
				by the Secretary concerned from any party to a contract or other agreement
				under this section.
								(6)Acquisition
				requirementsIn awarding a multi-year stewardship contract, the
				Secretary of Agriculture may fulfill the requirements of the Federal
				Acquisition Regulation, Part 17.104, by use of—
									(A)appropriations
				originally available for the performance of the contract concerned; or
									(B)appropriations
				currently available for procurement of the type of services concerned and not
				otherwise obligated; or
									(C)funds appropriated
				for these payments.
									(7)Cancellation
				liabilityFunds identified for the purpose of the cancellation
				liability of a contract shall not be obligated at the time of contract
				award.
								(c)Project
				requirementsAny project covered under this section shall—
								(1)be consistent with
				the applicable land and resource management plan developed under section 6 of
				the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
				1604) or the applicable land use plan prepared for one or more units of the
				public land;
								(2)improve the cost
				efficiency of managing the Federal land covered by the project consistent with
				best value principles, as determined by the Secretary;
								(3)be approved by the
				Secretary concerned in such Secretary’s sole discretion; and
								(4)be subject to the
				requirements of section 104 to the same extent as an approved hazardous fuel
				reduction project.
								(d)Priority for
				collaborative projectsThe Secretary concerned shall give
				priority to projects—
								(1)that are developed
				through cooperation with non-governmental collaborative groups;
								(2)that are
				consistent with a community wildfire protection plan; and
								(3)that are prepared
				in a manner consistent with the Implementation Plan or any amendment
				thereto.
								(e)Consent of
				landowner requiredThe Secretary concerned shall not carry out
				any activity on non-Federal land under this section without the consent of the
				owner of the non-Federal
				land.
							.
			IICOLORADO FOREST
			 HEALTH MEASURES
			201.Research and
			 other activities
				(a)ResearchTo
			 improve the long-term health of forests in the State, the Secretary of
			 Agriculture shall—
					(1)provide financial
			 assistance in the form of grants to—
						(A)the Colorado Wood
			 Program of Colorado State University for the conduct of research and
			 development and marketing of non-traditional forest products;
						(B)the Forest
			 Restoration Institute at Colorado State University, including assistance for
			 the conduct of research in higher elevation forests; and
						(C)any other
			 entities, including entities conducting research on utilization of wood and
			 other products from high-elevation forests that the Secretary of Agriculture
			 determines to be appropriate; and
						(2)acting through the
			 Rocky Mountain Research Station, collaborate with the Forest Restoration
			 Institute at Colorado State University in the conduct of research on and the
			 development and transfer of broader landscape treatment strategies and ways to
			 integrate best science with community needs.
					(b)Assessments and
			 cooperationThe Secretary concerned, in cooperation with the
			 Colorado State Forester and other applicable State agencies, shall—
					(1)assess priorities
			 in the State for use of stewardship contracts to initiate revitalization of the
			 forest product industry; and
					(2)otherwise
			 cooperate with the Colorado State Forest Service and the forest products
			 industry in the State to assist in the development of new markets for
			 non-traditional forest products and marketing of such products.
					(c)Financial
			 assistance for stewardship projects and small businessesThe
			 Secretary concerned shall—
					(1)consider use of
			 authority under the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 et
			 seq.), stewardship contracts, and other long-term contracts to ensure a
			 sustained supply of raw wood materials in the State;
					(2)provide financial
			 assistance for the upfront costs of long-term stewardship projects in areas in
			 which timber values do not provide for recovery costs; and
					(3)provide grants and
			 low-cost loans to eligible small business concerns in the forest product
			 industry in the State for the costs of start-up activities, converting
			 equipment, and modifying facilities to enable the small business concerns to
			 use wood from forests in the State.
					(d)ConsultationThe
			 Secretary of Agriculture shall consult with the Administrator of the
			 Environmental Protection Agency regarding possible steps to facilitate use of
			 raw wood materials in combination with other substances as fuels in existing
			 facilities for the generation of electricity or for other purposes.
			 Consultation shall include consideration of the possibility of modifying
			 existing permits issued to such facilities pursuant to the Clean Air Act and
			 other federal laws.
				(e)ReportNo
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Agriculture shall submit to Congress a report regarding the results of
			 consultation under subsection (d). The report may include any recommendations
			 regarding possible legislation that the Secretary thinks appropriate and
			 desirable.
				(f)Authorization of
			 appropriationsTo implement this section, there are authorized to
			 be appropriated not to exceed $2,000,000 in each of fiscal years 2008 and
			 2012
				202.Colorado Forest
			 Health Fund
				(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Colorado Forest Health Fund, consisting of—
					(1)such amounts as
			 are appropriated to the Fund under subsection (b) or any other law; and
					(2)any interest earned
			 on investment of amounts in the Fund under subsection (d).
					(b)Transfers to
			 fundNotwithstanding any other provision of law, on October 1,
			 2008, and each October 1 thereafter, there is appropriated to the Fund an
			 amount equal to 50 percent of the proceeds during the previous fiscal year from
			 the Forest Service sales of timber in the State, or $2,000,000, whichever
			 amount is greater.
				(c)Expenditures from
			 fundOn request by the Secretary of Agriculture, the Secretary of
			 the Treasury shall transfer from the Fund to the Secretary concerned such
			 amounts not exceeding $2,000,000 in any fiscal year as the Secretary of
			 Agriculture determines are necessary to carry out measures to improve forest
			 health and reduce hazardous fuels in the State.
				(d)Investment of
			 amounts
					(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
					(2)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
					(3)Acquisition of
			 obligationsFor the purpose of investments under subparagraph
			 (A), obligations may be acquired—
						(A)on original issue
			 at the issue price; or
						(B)by purchase of
			 outstanding obligations at the market price.
						(e)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
				(f)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to and form a
			 part of the Fund.
				(g)Transfers of
			 amounts
					(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
					(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred, to the extent
			 prior estimates were in excess of or less than, the amounts required to be
			 transferred.
					203.Grants for
			 colorado fuels for schools program
				(a)GrantsFor
			 each of fiscal years 2008 through 2012, the Secretary concerned shall provide
			 not more than $5,000,000 in grants to the State for the Colorado fuels for
			 schools program under section 210(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 15855)—
					(1)to conduct studies
			 at eligible schools in rural communities to determine the feasibility of
			 installing and operating biomass boilers at the schools and other public
			 buildings; and
					(2)to assist eligible
			 schools and other public buildings in rural communities in the installation and
			 operation of biomass boilers.
					(b)DefinitionsIn
			 this section, the term biomass has the same meaning as such term
			 has in section 210 of the Energy Policy Act of 2005 and the term rural
			 communities has the same meaning as the term preferred
			 community has in such section of such Act.
				(c)Rule of
			 constructionNothing in this section shall be construed to limit
			 the applicability of the Clean Air Act or any other Federal or State law or
			 regulation otherwise applicable to installation and operation of a biomass
			 boiler.
				(d)Authorization of
			 appropriationsTo implement this section, there are authorized to
			 be appropriated not to exceed $5,000,000 for each of fiscal years 2008 through
			 2012.
				204.Stewardship
			 contracts in ColoradoSection
			 347(c) of the Department of the Interior and Related Agencies Appropriations
			 Act, 1999 (16 U.S.C. 2104 note; 112 Stat. 2681–299), is amended by adding at
			 the end the following new paragraph:
				
					(6)Extended term
				for projects in colorado
						(A)In
				generalNotwithstanding paragraph (2), any agreement or contract
				under subsection (a) for a project to be carried out in the State of Colorado
				may have a term of not more than 20 years.
						(B)ApplicabilityThe
				Chief of the Forest Service or the Director of the Bureau of Land Management,
				as applicable, with the consent of the other parties to the agreement or
				contract, may modify any agreement or contract for a project to be carried out
				in the State of Colorado entered into before the date of enactment of this
				paragraph to provide for the maximum term described in subparagraph (A).
						(C)Cancellation
				liabilityFunding, for the purpose of potential cancellation
				liability in accordance with the Federal Acquisition Regulation Part 17.106–1,
				shall not be identified nor obligated, in accordance with that Part 17–106–1,
				at the time of award of a contract under subsection (a) for a project to be
				carried out in the State of Colorado, notwithstanding the requirements of Part
				17.104 of such
				Regulation.
						.
			205.Permanent
			 authority for Federal and State cooperative restoration and protection in
			 ColoradoSection 331 of the
			 Department of the Interior and Related Agencies Appropriations Act, 2001 (114
			 Stat. 996; 118 Stat. 3102), is amended by striking subsection (e).
			206.Preparation of
			 fire-danger mapsThe Secretary
			 of Agriculture, in cooperation with the Colorado State Forest Service and
			 utilizing to the maximum extent possible existing software, data,
			 private-sector geospatial information technology, and information from other
			 sources, shall prepare and make available to the public maps of forested lands
			 in Colorado identifying the relative degrees of susceptibility of such lands to
			 severe wildfires and the risks to communities and municipal water supplies from
			 such wildfires.
			207.Truck weights
			 on Colorado interstate highwaysSection 127(a)(6) of title 23, United States
			 Code, is amended by inserting before the period at the end the following:
			 , and the State of Colorado may allow, by special permit, the operation
			 of vehicles with a gross vehicle weight in excess of 80,000 pounds (up to such
			 State’s maximum gross weight limit) for the hauling of dead or diseased timber
			 and other forest materials removed from the forests in such State in order to
			 reduce fire hazards.
			IIITAX
			 PROVISIONS
			301.Extension of
			 tax credit for electricity produced from biomass
				(a)In
			 generalClause (i) of section 45(d)(3)(A) of the Internal Revenue
			 Code of 1986 (relating to open-loop biomass facilities) is amended by striking
			 January 1, 2009 both places it appears and inserting
			 January 1, 2030.
				(b)Biomass eligible
			 for full credit rateSubparagraph (A) of section 45(b)(4)
			 (relating to credit rate) is amended by striking (3),.
				(c)Effective
			 dates
					(1)The amendment made
			 by subsection (a) shall take effect the date of the enactment of this
			 Act.
					(2)The amendment made
			 by subsection (b) shall apply to electricity produced and sold after the date
			 of the enactment of this Act in taxable years ending after such date.
					302.Partial
			 exclusion from gross income of payments received for certain hazardous fuel
			 reduction projects
				(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139A the following
			 new section:
					
						139B.Compensation
				for certain hazardous fuel reduction projects
							(a)General
				RuleGross income shall not include any hazardous fuel reduction
				payment in the State of Colorado.
							(b)Dollar
				LimitationThe aggregate of the payments which may be taken into
				account under subsection (a) with respect to a taxpayer for a taxable year
				shall not exceed $10,000 ($20,000 in the case of a joint return).
							(c)Hazardous Fuel
				Reduction Projects PaymentsFor purposes of this section, the
				term hazardous fuel reduction payment means any amount received by
				the taxpayer from the United States during the taxable year as compensation for
				work performed in the State of Colorado as part of an authorized hazardous
				fuels reduction project conducted pursuant to section 102 of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C.
				6512).
							.
				(b)Effective
			 DateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
				303.Deductibility
			 of certain expenditures in connection with implementation of community wildfire
			 protection plans
				(a)In
			 GeneralPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended—
					(1)by redesignating
			 section 224 as section 225; and
					(2)by inserting after
			 section 223 the following new section:
						
							224.Implementation
				of community wildfire protection plans
								(a)In
				generalIn the case of a individual, there shall be allowed as a
				deduction an amount equal to the sum of the amounts expended during the taxable
				year for carrying out an eligible hazardous fuel reduction project on lands
				owned by such individual located in Colorado and identified for such a project
				in a community wildfire protection plan.
								(b)Dollar
				LimitationThe aggregate of the expenditures which may be taken
				into account under subsection (a) with respect to a taxpayer for a taxable year
				shall not exceed $10,000 ($20,000 in the case of a joint return).
								(c)Hazardous Fuel
				Reduction ProjectFor purposes of this section, the terms
				hazardous fuel reduction project and Community Wildfire
				Protection Plan have the same meaning as such terms have in the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6512).
								(d)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this
				section.
								.
					(b)Deduction
			 Allowed Whether or Not Taxpayer Itemizes Other
			 DeductionsSubsection (a) of section 62 of such Code is amended
			 by inserting the following new item:
					
						(_)Implementation
				of community wildfire protection plansThe deduction allowed by section
				224.
						.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
				
